Title: From John Adams to John Adams, 11 December 1825
From: Adams, John
To: Adams, John



My dear Grand Son
Quincy December. 11th. 1825

I thank you for your kind Letter—and your Father still more for his permission in permiting you to send me a Copy of his Message, which if it had not been delay’d in Boston, would have reached me before any body else—
It is every thing I could wish, or desire it to be, it cannot fail to give general, or, if not, universal satisfaction to the nation, and to all Nations—It proves so particular an attention, to every interest of the public, and so equitable principles towards all Men, and to all Nations, that it must be approved by all the world, and recommend this Country, to the esteem of Mankind—
Give my love to your Mother and to your Father and all the family—
God bless you all— / your affectionate / Grand Father.
John Adams—